DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant refers to a “canter angle” throughout the specification.  It’s unclear whether applicant intends to mean “caster angle” as there is no definition in the specification of “canter angle”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “canter angle” in claims 1, 8 and 13 is used by the claim to mean “angular displacement of the steering axis from the vertical axis of a steered wheel in a vehicle,” while the accepted meaning is “caster angle.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broemeling (US 7,631,881), as cited by Applicant.
With respect to claim 1, Broemeling discloses an adjustable front axle (12) for a towed trailer (10) comprising: an axle (12) that comprises an axle shaft (35) and two pivot points (col. 5, lines 5-15), a right pivot point and a left pivot point (col. 5, lines 5-15); an axle lever (56 or 57); an actuator (13); two spindles (46, 47), a right spindle and a left spindle; two spindle blocks (44, 45), a right spindle block and a left spindle block; two wheels (82), a right wheel and a left wheel; and two kingpins (48), a right kingpin and a left kingpin; wherein said axle lever (56 or 57) is connected to said axle shaft (35) and is directly or Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Broemeling discloses the structural limitation of the claim.
With respect to claim 4, Broemeling discloses a tie rod (41); wherein said tie rod (41) is connected, directly or indirectly to said axle shaft (35), said right spindle block (44) and said left spindle block (45), such that said two spindle blocks are interconnected and said two wheels (82) turn in the same direction at the same time.  (Figs. 1-15, col. 2, lines 40-67, cols. 3-10, col. 11, lines 1-50.)  
With respect to claim 5, Broemeling discloses two tie rod connectors (42), a right tie rod connector (42) and a left tie rod connector (42); and two tie rod stabilizers (51), a left tie rod stabilizer (51) and a right tie rod stabilizer (51); wherein said left tie rod stabilizer (51) and said right tie rod stabilizer (51) are each connected to said tie rod (41) and to said axle shaft (32); wherein said right tie rod connector (42) is hingedly connected to said tie rod (41) and is connected to said right spindle block (44); and wherein said left tie rod connector (42) is hingedly connected to said tie rod and is connected to said left spindle block (45).  (Figs. 1-15, col. 2, lines 40-67, cols. 3-10, col. 11, lines 1-50.)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Broemeling (US 7,631,881) in view of McGregor (US 4,824,135), as cited by Applicant.
With respect to claims 2-3, Broemeling discloses is silent regarding steering stops.  McGregor teaches of two steering stops (52a), a left steering stop and a right steering stop; wherein said left steering stop is connected to said left spindle block and said right steering stop is connected to said right spindle block.  (Figs. 1-27D, col. 3, lines 47-68, cols. 4-11.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the stop structure as described in McGregor into the invention of Broemeling in order to prevent movement of the spindle crank. (Col. 4, lines 38-60.)  Furthermore, Broemeling, as modified, discloses the claimed invention except for the stops being adjustable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the stops adjustable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Broemeling (US 7,631,881) in view of Qattan et al. (US 9,315,211) and Bojarski et al. (US 5,474,320), as cited by Applicant.
With respect to claims 6-7, Broemeling is silent regarding a piston.  Qattan et al. teaches of a piston (5); a piston/actuator connector (fig. 4); a piston joint (fig. 3); wherein said piston/actuator connector (fig. 4) is connected to said piston (5) and to said actuator (4); and wherein said piston (5) is connected to said axle lever (fig. 3) at said piston joint (fig. 3); wherein said actuator (4) is connected to a frame (1) of a towed trailer; wherein said piston (5) is slideably connected to said frame (1) of said towed trailer.  (Figs. 1-31, cols. 3-6.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the piston structure as described in Qattan et al. into the invention of Broemeling, as modified, in order to enable the trailer to track 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Broemeling (US 7,631,881) in view of Qattan et al. (US 9,315,211).
With respect to claim 8, Broemeling discloses an adjustable front axle (12) for a towed trailer (10) comprising: an axle (12) that comprises an axle shaft (35) and two pivot points (col. 5, lines 5-15), a right pivot point and a left pivot point (col. 5, lines 5-15); an axle lever (56 or 57); an actuator (13); two spindles (46, 47), a right spindle and a left spindle; two spindle blocks (44, 45), a right spindle block and a left spindle block; two wheels (82), a right wheel and a left wheel; and two kingpins (48), a right kingpin and a left kingpin; a tie rod (41); wherein said tie rod (41) is connected, directly or indirectly to said axle shaft (35), said right spindle block (44) and said left spindle block (45), such that said two spindle blocks are interconnected and said two wheels (82) turn in the same direction at the same time.  (Figs. 1-15, col. 2, lines 40-67, cols. 3-10, col. 11, lines 1-50.)  Broemeling is silent regarding a piston.  Qattan et al. teaches of a piston (5); a piston/actuator connector (fig. 4); a piston joint (fig. 3); wherein said piston/actuator connector (fig. 4) is connected to said piston (5) and to said actuator (4); and wherein said piston (5) is connected to said axle lever (fig. 3) at said piston joint (fig. 3).  (Figs. 1-31, cols. 3-6.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Broemeling discloses the structural limitation of the claim.
With respect to claim 11, Broemeling discloses two tie rod connectors (42), a right tie rod connector (42) and a left tie rod connector (42); and two tie rod stabilizers (51), a left tie rod stabilizer (51) and a right tie rod stabilizer (51); wherein said left tie rod stabilizer (51) and said right tie rod stabilizer (51) are each connected to said tie rod (41) and to said axle shaft (32); wherein said right tie rod connector (42) is hingedly connected to said tie rod (41) and is connected to said right spindle block (44); and wherein said left tie rod connector (42) is hingedly connected to said tie rod and is connected to said left spindle block (45).  (Figs. 1-15, col. 2, lines 40-67, cols. 3-10, col. 11, lines 1-50.)  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Broemeling and Qattan et al., as applied to claim 8 above, and further in view of McGregor.
With respect to claims 9-10, Broemeling discloses is silent regarding steering stops.  McGregor teaches of two steering stops (52a), a left steering stop and a right steering stop; wherein said left steering stop is connected to said left spindle block and said right steering stop is connected to said right spindle block.  (Figs. 1-27D, col. 3, lines 47-68, cols. 4-11.)  It would have been obvious to one having ordinary In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Broemeling and Qattan et al., as applied to claim 8 above, and further in view of Bojarski et al.
With respect to claim 12, Broemeling is silent regarding the details of a piston.  Qattan et al. teaches of an actuator (4) is connected to a frame (1) of a towed trailer; wherein said piston (5) is slideably connected to said frame (1) of said towed trailer.  (Figs. 1-31, cols. 3-6.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the piston structure as described in Qattan et al. into the invention of Broemeling, as modified, in order to enable the trailer to track forward as the tow vehicle is moving forward and track in the reverse direction when the tow vehicle is backing up.  (Col. 1.)  In addition, because both Broemeling and Qattan et al. teach methods for rotating an axle beam, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute one method (using airbags) for the other (piston/cylinder) to achieve the predictable result of rotating an axle.  Broemeling, as modified, is silent regarding a draw bar.  Bojarski et al. teaches said towed trailer has a pivotable draw bar (64).  (Figs. 2-21, cols. 3-8.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the draw bar structure as described in Bojarski et al. into the invention of Broemeling, as modified, in order to ensure rotation of the steering axle.  (Col. 3.)
Claims 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Broemeling (US 7,631,881).
With respect to claim 13, Broemeling discloses an adjustable front axle (12) for a towed trailer (10) comprising: an axle (12) that comprises an axle shaft (35) and two pivot points (col. 5, lines 5-15), a right pivot point and a left pivot point (col. 5, lines 5-15); an axle lever (56 or 57); an actuator (13); two spindles (46, 47), a right spindle and a left spindle; two spindle blocks (44, 45), a right spindle block and a left spindle block; two wheels (82), a right wheel and a left wheel; and two kingpins (48), a right kingpin and a left kingpin; wherein said axle lever (56 or 57) is connected to said axle shaft (35) and is directly or indirectly articulated by said actuator (13), such that said actuator (13) is configured to rotate (figs. 6-7) said axle shaft (35) and said two spindles (46, 47) from a positive canter angle (fig. 7) to a negative canter angle (fig. 6); wherein said actuator (13) is configured to rotate said axle shaft (35) and said two spindles (46, 47) from a positive canter angle (fig. 7) to a negative canter angle (fig. 6) when a towing vehicle (‘towing vehicle’) is shifted into reverse (fig. 6); wherein said right pivot point (col. 5, lines 5-15), said right kingpin (48), and said right spindle block (44) are interconnected to form a right hinge that is configured to allow said right wheel (82) to turn; wherein said left pivot point (col. 5, lines 5-15), said left kingpin (48), and said left spindle block (45) are interconnected to form a left hinge that is configured to allow said left wheel (82) to turn; wherein said left spindle (47) is connected to said left wheel (82) and said left spindle block (45), such that when said left spindle block (45) hingedly turns with respect to said left pivot point (col. 5, lines 5-15), said left spindle (47) and said left wheel (82) also turn; wherein said right spindle (46) is connected to said right wheel (82) and said right spindle block (44), such that when said right spindle block (44) hingedly turns with respect to said right pivot point (col. 5, lines 5-15), said right spindle (46) and said right wheel (82) also turn; wherein when said axle shaft (35) and said two spindles (46, 47) go from a positive canter angle (fig. 7) to a negative canter angle (fig. 6), said camber angle of said two wheels goes from negative or neutral to positive (abstract); and wherein when said Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Broemeling discloses the structural limitation of the claim.  Broemeling discloses the claimed invention except for the ranges of wherein said axle lever is connected to said axle shaft and is directly or indirectly articulated by said actuator, such that said actuator is configured to rotate said axle shaft and said two spindles from a positive canter angle in the range of 2 to 10 degrees to a negative canter angle in the range of -2 to -10 degrees; wherein said actuator rotates said axle shaft and said two spindles from a positive canter angle in the range of 2 to 10 degrees to a negative canter angle in the range of -2 to -10 degrees when a towing vehicle is shifted into reverse; and wherein when said axle shaft and said two spindles go from a positive canter angle to a negative canter angle, said camber angle of said two wheels goes from a range of -2 degrees to neutral to a positive range of 0.5 to 4 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ranges for the actuator configured to rotate said axle shaft and said two spindles and when the vehicle is in reverse; and when said axle shaft and said two spindles go from a positive canter angle to a negative canter angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

With respect to claim 17, Broemeling discloses two tie rod connectors (42), a right tie rod connector (42) and a left tie rod connector (42); and two tie rod stabilizers (51), a left tie rod stabilizer (51) and a right tie rod stabilizer (51); wherein said left tie rod stabilizer (51) and said right tie rod stabilizer (51) are each connected to said tie rod (41) and to said axle shaft (32); wherein said right tie rod connector (42) is hingedly connected to said tie rod (41) and is connected to said right spindle block (44); and wherein said left tie rod connector (42) is hingedly connected to said tie rod and is connected to said left spindle block (45).  (Figs. 1-15, col. 2, lines 40-67, cols. 3-10, col. 11, lines 1-50.)  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Broemeling (US 7,631,881) in view of McGregor (US 4,824,135), as cited by Applicant.
With respect to claims 14-15, Broemeling discloses is silent regarding steering stops.  McGregor teaches of two steering stops (52a), a left steering stop and a right steering stop; wherein said left steering stop is connected to said left spindle block and said right steering stop is connected to said right spindle block.  (Figs. 1-27D, col. 3, lines 47-68, cols. 4-11.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the stop structure as described in McGregor into the invention of Broemeling in order to prevent movement of the spindle crank. (Col. 4, lines 38-60.)  Furthermore, Broemeling, as modified, discloses the claimed invention except for the stops being adjustable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the stops adjustable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Broemeling (US 7,631,881) in view of Qattan et al. (US 9,315,211) and Bojarski et al. (US 5,474,320), as cited by Applicant.
With respect to claims 18-19, Broemeling is silent regarding a piston.  Qattan et al. teaches of a piston (5); a piston/actuator connector (fig. 4); a piston joint (fig. 3); wherein said piston/actuator connector (fig. 4) is connected to said piston (5) and to said actuator (4); and wherein said piston (5) is connected to said axle lever (fig. 3) at said piston joint (fig. 3); wherein said actuator (4) is connected to a frame (1) of a towed trailer; wherein said piston (5) is slideably connected to said frame (1) of said towed trailer.  (Figs. 1-31, cols. 3-6.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the piston structure as described in Qattan et al. into the invention of Broemeling, as modified, in order to enable the trailer to track forward as the tow vehicle is moving forward and track in the reverse direction when the tow vehicle is backing up.  (Col. 1.)  In addition, because both Broemeling and Qattan et al. teach methods for rotating an axle beam, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute one method (using airbags) for the other (piston/cylinder) to achieve the predictable result of rotating an axle.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Broemeling and Qattan et al., as applied to claim 13 above, and further in view of Bojarski et al.
With respect to claim 20, Broemeling is silent regarding the details of a draw bar.  Bojarski et al. teaches said towed trailer has a pivotable draw bar (64).  (Figs. 2-21, cols. 3-8.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the draw bar structure as described in Bojarski et al. into the invention of Broemeling, as modified, in order to ensure rotation of the steering axle.  (Col. 3.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616